UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4859


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

FRANK E. SPAULDING, a/k/a Khalif Immanuel Bey,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:08-cr-00018-JBF-FBS-1)


Submitted:    April 13, 2009                 Decided:   April 24, 2009


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank E. Spaulding, Appellant Pro Se.    Joseph Kosky, Special
Assistant United   States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Frank E. Spaulding, also known as Khalif Immanuel Bey,

appeals       his    jury    conviction          and    eighteen-month          sentence       for

theft    of       public    property,       in    violation         of   18    U.S.C.     §    641

(2006), and making a false statement, in violation of 18 U.S.C.

§   1001(a)(2)        (2006).         Spaulding,         proceeding        pro   se,      raises

several claims that he contends require that his conviction be

vacated, including that: (i) as an “Aboriginal, Indigenous and

Freehold Inhabitant and Moorish-American National,” the district

court    lacked       jurisdiction       over         him;   (ii)    the      district     court

unlawfully          referred     to    him       by    his   birth       name    during       the

proceedings; (iii) the investigator who testified at his trial

perjured      himself;       (iv)     the    “authorized        representative”           never

entered       a     plea    at     Spaulding’s          arraignment;          and   (v)        the

Government slandered him when it gave information to a local

newspaper that incorrectly stated the value of the property he

stole.

               We    have    considered          Spaulding’s         arguments      and       have

thoroughly reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s judgment.                                     United

States v. Spaulding, No. 2:08-cr-00018-JBF-FBS-1 (E.D. Va. Aug.

27, 2008).          We dispense with oral argument because the facts and

legal    contentions         are      adequately        presented        in   the   materials



                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3